UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 Blueknight Energy Partners, L.P. (Name of Issuer) Common Units (Title of Class of Securities) 09625U109 (CUSIP Number) December 26, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x]Rule 13d-1(b) [ ]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) DG Capital Management, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 1,348,112 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 1,348,112 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 1,348,112 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 5.95% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) IA (Investment Adviser) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Dov Gertzulin 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 1,348,112 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 1,348,112 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 1,348,112 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 5.95% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) IN Item1. (a) Name of Issuer Blueknight Energy Partners, L.P. (b) Address of Issuer’s Principal Executive Offices 201 NW. 10th, Suite 200 Oklahoma City, OK 73103 Item2. (a) Name of Person Filing DG Capital Management, LLC Dov Gertzulin (b) Address of Principal Business Office or, if none, Residence 460 Park Avenue, 13th Floor New York, NY 10022 (c) Citizenship DG Capital Management, LLC - Delaware Dov Gertzulin - United States (d) Title of Class of Securities Common Units (e) CUSIP Number 09625U109 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [X] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item4. Ownership*** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. As of December 24, 2012, DG Capital Management, LLC was an indirect benefical owner of 1,348,112 shares of Common Units.The percentages herein are calculated based upon the 22,660,137 shares of Common Units issued and outstanding as of March 9, 2012, as reported on the Issuer’s Form 10-K filed with the SEC on March 13, 2012. (a) Amount Beneficially Owned*** DG Capital Management, LLC - 1,348,112 shares Dov Gertzulin - 1,348,112 shares (b) Percent of Class DG Capital Management, LLC - 5.95% Dov Gertzulin - 5.95% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote DG Capital Management, LLC - 0 shares Dov Gertzulin - 0 shares (ii) shared power to vote or to direct the vote DG Capital Management, LLC - 1,348,112 shares Dov Gertzulin - 1,348,112 shares (iii) sole power to dispose or to direct the disposition of DG Capital Management, LLC - 0 shares Dov Gertzulin - 0 shares (iv) shared power to dispose or to direct the disposition of DG Capital Management, LLC - 1,348,112 shares Dov Gertzulin - 1,348,112 shares *** Shares reported herein are held by DG Value Partners, LP, Special Situations, LLC and Special Situations X, LLC (the “DG Entities”), for which DG Capital Management, LLC serves as the investment manager.Dov Gertzulin serves as managing member of DG Capital Management, LLC.Each of the DG Entities beneficially owns less than five percent of the shares reported herein.Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein.There are also three separatly managed accounts each beneficially owns less than five percent of the shares reported herein. Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owners of more than five percent of the class of securities, check the following []. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. December 26, 2012 DG CAPITAL MANAGEMENT, LLC By: /s/ Dov Gertzulin Dov Gertzulin, Managing Member By: /s/ Dov Gertzulin Dov Gertzulin, Individually
